DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 03/17/2021 regarding claims 1-38 is fully considered. Of the above claims, claims 19-29 have been withdrawn; claims 1, 5, 11 and 15-18 have been amended, and claims 30-38 have been newly added.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-29 directed to invention II, non-elected without traverse.  Accordingly, claims 19-29 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claims:
Claims 19-29, canceled.
Allowable Subject Matter
Claims 1-18 and 30-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
claims 1-15 and 30-34 is the inclusion of the limitations of a multilayer structured element substrate that include an element array in which a plurality of print elements and a dummy element are arranged, the dummy element not contributing to printing; and a first circuit related to driving the plurality of print elements forming the element array, the first circuit being provided so as to be included in a structure of the element substrate, wherein the dummy element and the first circuit are arranged at a position where the dummy element and the first circuit at least partially overlap each other in a planar view of the element substrate.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 16-17 is the inclusion of the limitations of a printhead that include a plurality of multilayer structured element substrates, each element substrate comprising: an element array in which a plurality of print elements and a dummy element are arranged, the dummy element not contributing to printing; and a first circuit related to driving the plurality of print elements forming the element array, the first circuit being provided so as to be included in a structure of the element substrate, wherein the dummy element and the first circuit are arranged at a position where the dummy element and the first circuit at least partially overlap each other in a planar view of the element substrate, and the plurality of element substrates are arranged along a direction of the element array and are configured to discharge ink by driving the print elements.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, 
The primary reason for allowance of claim 18 is the inclusion of the limitations of a printing apparatus for printing an image by discharging ink to a print medium from a printhead that include a plurality of multilayer structured element substrates, each element substrate comprising: an element array in which a plurality of print elements and a dummy element are arranged, the dummy element not contributing to printing; and a first circuit related to driving the plurality of print elements forming the element array, the first circuit being provided so as to be included in a structure of the element substrate, wherein the dummy element and the first circuit are arranged at a position where the dummy element and the first circuit at least partially overlap each other in a planar view of the element substrate, and the plurality of element substrates are arranged along a direction of the element array and are configured to discharge ink by driving the print elements.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 35 is the inclusion of the limitations of a printhead that include a plurality of multilayer structured element substrates, each element substrate comprising: an element array in which a plurality of print elements are arranged and a dummy element not contributing to printing is included; and a first circuit related to driving the plurality of print elements forming the element array, a plurality of second circuits configured to drive the plurality of print elements, respectively, wherein the dummy element and the first circuit are arranged at 
The primary reason for allowance of claim 36 is the inclusion of the limitations of a printhead that include a plurality of multilayer structured element substrates, each element substrate comprising: an element array in which a plurality of print elements are arranged and a dummy element not contributing to printing is included; and a first circuit related to driving the plurality of print elements forming the element array, wherein the dummy element and the first circuit are arranged at a position where the dummy element and the first circuit at least partially overlap each other in a planar view of the element substrate, the plurality of element substrates are arranged along a direction of the element array and are configured to discharge ink by driving the print elements, and the first circuit is a decoder configured to expand a data signal for driving the plurality of print elements.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 37 is the inclusion of the limitations of a printing apparatus for printing an image by discharging ink to a print medium from a 
The primary reason for allowance of claim 38 is the inclusion of the limitations of a printing apparatus for printing an image by discharging ink to a print medium from a printhead that include a plurality of multilayer structured element substrates, each element substrate comprising: an element array in which a plurality of print elements are arranged and a dummy element not contributing to printing is included; and a first circuit related to driving the plurality of print elements forming the element array, wherein the dummy element and the first circuit are arranged at a position where the dummy element and the first circuit at least partially overlap each other in a planar view of the element substrate, the plurality of element substrates are arranged along a direction .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





21 June 2021
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853